Execution Version
August 12, 2014



Summary of Key Terms


Scott Freidheim Employment Agreement


•
Employment Agreement: As promptly as practical after the date hereof, but in all
events prior to the commencement of Scott Freidheim’s (the “Executive”)
employment with CDI Corp. (the “Company”), the Executive and the Company will
enter into a legally binding employment agreement (the “Agreement”) with a five
year term that shall reflect the terms and conditions set forth herein (and such
other terms and conditions as the parties may agree).



•
Position: The Executive will serve as the Chief Executive Officer and President
of the Company, reporting to the Company’s Board of Directors (the “Board”).



•
Board Appointment: The Company shall appoint the Executive to the Board
effective the date he commences employment, which shall be no later than
September 15, 2014 (the date the Executive commences employment with the
Company, the “Start Date”). Thereafter, during the Executive’s employment with
the Company, he shall be nominated to the Board at each applicable meeting of
the Company’s stockholders.



•
Duties and Responsibilities: The Executive shall be responsible for the overall
day to day management and affairs of the Company and shall have such other
duties and responsibilities as may be provided by the Board. During the
Executive’s employment with the Company, the Executive shall devote the
Executive’s entire productive time, ability and attention to the Company’s
business.



•
Outside Activities: During the Executive’s employment with the Company, the
Executive may not, directly or indirectly, render any services of a business,
commercial or professional nature to any other person or organization, whether
for compensation or otherwise, without the Board’s prior written consent.
Notwithstanding the foregoing, with the consent of the Board, the Executive may
serve on the board of directors of one company (in addition to the Company and
the non-profits described below), provided that such service does not result in
a conflict of interest or interfere in any respect with the Executive’s duties
and obligations to the Company (in each case, as determined by the Board).



•
Current Board Memberships: Prior to the commencement of the Executive’s
employment with the Company, the Executive shall resign from all corporate
(for-profit) boards of directors on which he is serving. The Executive may
continue to serve on the board of directors of any not-for-profit company on
which he serves as of the date hereof,1 provided that such service does not
result in a conflict of interest or interfere in any respect with the
Executive’s duties and obligations to the Company (in each case, as determined
by the Board)



•
Relocation Package: The Executive’s office location will be in Philadelphia,
Pennsylvania and the Executive shall be required to relocate the Executive’s
primary residence to the Philadelphia metropolitan area by September 30, 2014.
The Company shall provide the Executive with the following relocation benefits
incurred by Executive during his employment with the Company in connection with
such relocation (with such amounts to be reimbursed after submission of evidence
of the incurrence of the same in accordance with the Company’s

________________
1     Such non-profits are the Scholar Rescue Fund, Institute of International
Education, Scott Freidheim Foundation and the Advisory Board of Sponsored
Education Opportunities.

12170157.2.TAX

--------------------------------------------------------------------------------

Execution Version
August 12, 2014



reimbursement procedures): (i) temporary housing costs in the Philadelphia,
Pennsylvania metropolitan area for a period of up to six months following the
Executive’s commencement of employment, with such reimbursement not to exceed
$20,000 for the first month and $10,000 per month for each of the next five
months; (ii) reimbursement for up to three house hunting trips (Executive and
spouse, economy coach airfare, and a reasonable car rental); (iii) reimbursement
for closing costs for (a) sale of Executive’s current primary residence and (b)
purchase of new primary residence in the Philadelphia, Pennsylvania metropolitan
area (i.e., title insurance, recording fees, real estate transfer taxes, flood
certification, recording/notary fees, attorney’s fees and surveys/inspections);
(iv) upon the purchase of such new primary residence in Philadelphia,
Pennsylvania metropolitan area, reimbursement for (a) transportation of up to
two automobiles and (b) packing and shipping of household furniture and
household personal effects); (v) pocket/street money allowance in the amount of
$15,000 for miscellaneous costs; and (vi) payment of the balance of the
Executive’s current apartment lease in the UK as of the date he relocates to the
Philadelphia, Pennsylvania metropolitan area (which is expected to be
approximately $50,000-$60,000). If the Executive so requests prior to the making
of any such reimbursement, and if the Company determines that doing so is
permitted by all applicable securities and other laws, and the rules of any
applicable stock exchange, the Company shall provide the Executive with fully
vested shares of Company stock in lieu of cash for the items above (with such
shares to have a fair market value on the date of transfer equal to the amount
of the expenses then being reimbursed).


•
Base Salary: The Executive shall be paid an annual base salary of $600,000. The
Executive’s base salary shall be reviewed annually by the Compensation Committee
of the Board (the “Compensation Committee”).



•
Annual Cash Incentive: The Executive shall be eligible to receive a
discretionary cash bonus for the portion of the 2014 calendar year during which
the Executive is employed by the Company, as determined by the Board. Beginning
with the 2015 calendar year, the Executive shall be eligible to earn an annual
performance-based cash bonus of up to 100% of base salary pursuant to a bonus
plan and performance criteria established bythe Compensation Committee. Payment
of any annual bonus shall be contingent on the Executive’s employment on the
bonus payment date.

 
•
Equity Incentive Awards: During the Executive’s employment with the Company, the
Executive shall be eligible to receive equity incentive awards pursuant to the
Company’s equity compensation plans, as may be in effect from time to time. In
addition, the Executive shall receive the equity incentive awards described
below. The terms and conditions of each of the Executive’s equity awards shall
be set forth in separate award agreements between the Executive and the Company
and shall be subject to the terms and conditions of the Company’s equity
compensation plans and/or such award agreements.



◦
Stock Options: On or about the Start Date, the Executive will be granted an
option to purchase 50,000 shares of Common Stock pursuant to the Company’s
Amended and Restated 2004 Omnibus Stock Plan (the “Plan”). The option will have
a term of 7 years and will cliff vest on the fifth anniversary of the grant
date, subject to the Executive’s employment with the Company on such date
(except as otherwise provided below in the event of a termination of the
Executive’s employment without Cause (as defined below)). The option will have
an exercise price equal to fair market value on the grant date.




12170157.2.TAX

--------------------------------------------------------------------------------

Execution Version
August 12, 2014



◦
Time-Vested Deferred Stock Units: On or about the Start Date, the Executive will
be granted 50,000 shares of time-vested deferred stock units (including dividend
equivalents payable thereon promptly after vesting thereof) under the Plan or
subject to terms consistent therewith. The award of time-vested deferred stock
units will cliff vest (and be promptly settled, together with all dividend
equivalents accrued thereon) on the fifth anniversary of the grant date,
provided that the Executive remains employed by the Company on such date (except
as otherwise provided below in the event of a termination of the Executive’s
employment without Cause). Dividend equivalents on the time-vested deferred
stock units will be settled in shares of Common Stock having a fair market value
on the settlement date equal to the dividend equivalents accrued through the
vesting period.



◦
Performance-Contingent Stock Units:2 The Executive will be granted an award of
performance-contingent stock units, or PCSU, under the Plan which shall be
subject to both time-based vesting requirements and performance requirements.
The maximum amount payable with respect to the PCSU award shall be $40,000,000.3



▪
The time-based vesting requirements will be satisfied if any of the three
following conditions is met: (i) the Executive has been continuously employed by
the Company from the grant date through and including the fifth anniversary of
the Start Date, (ii) on or prior to the fifth anniversary of the Start Date, the
Executive’s employment was terminated by the Company without Cause, by the
Company due to Total Disability or as the result of the Executive’s death or
(iii) on or prior to the fifth anniversary of the Start Date but on or after the
occurrence of a Sale of the Company, the Executive terminates his employment for
Good Reason (and in the case of clauses (ii) and (iii), the Executive or his
estate (as applicable) has executed and not revoked the release of claims
described below in “Severance”). Additionally, in the event of such a
termination of employment by the Company due to Total Disability, the Executive
must acknowledge that his termination is due to Total Disability and that he
does not have any claims against the Company (other than for vested benefits and
earned but unpaid compensation).



▪
The performance requirements will be satisfied with respect to any period of 90
consecutive trading days during the Measurement Period (each such 90-day period
a “Performance Period”) as follows:





________________
2 The Minimum Hurdle and Maximum Hurdle amounts will contain language providing
for equitable adjustments in the event of stock splits, stock dividends and
similar events.


3 The PCSU award will be split into two separate awards, each delivering a value
equal to approximately one-half of the total value described in this term sheet.
The first PCSU award will be granted shortly after the commencement of
employment, and the second PCSU award will be granted within 10 business days
after the beginning of 2015 (subject to Executive’s continued employment with
the Company on such grant date).

12170157.2.TAX

--------------------------------------------------------------------------------

Execution Version
August 12, 2014



•
If the Reference Price is below the Reference Price Minimum Hurdle, then the
performance requirements shall not be treated as being satisfied for that
Performance Period.



•
If the Reference Price equals $27.76 (the “Minimum Hurdle”) and no portion of
the performance requirements have been previously satisfied, then the
performance requirements shall be treated as being satisfied for $15,000,000.



•
If the Reference Price equals or exceeds $41.64 (the “Maximum Hurdle”), then an
additional portion of the performance requirements shall be satisfied such that
the performance requirements shall be treated as being satisfied for the current
and all prior Performance Periods for an aggregate of $40,000,000.



•
If the Reference Price exceeds the Reference Price Minimum Hurdle but is less
than the Maximum Hurdle, then an additional portion of the performance
requirements shall be satisfied such that the performance requirements shall be
treated as being satisfied for the current and all prior Performance Periods for
an aggregate of $15,000,000, plus the product of $25,000,000 and a fraction, the
numerator of which equals the difference between the Reference Price and the
Minimum Hurdle and the denominator of which equals the difference between the
Maximum Hurdle and the Minimum Hurdle.



▪
With respect to the portion of the PCSU award for which both the time-based
vesting requirements and the performance requirements have been satisfied, such
portion shall be settled in a lump sum cash payment (less all applicable
withholdings and deductions) within 30 days after the fifth anniversary of the
Start Date; provided, however, that if Executive’s employment is terminated
prior to the fifth anniversary of the Start Date (X) due to death, such
settlement shall occur within 60 days after the date of such death or (Y) by the
Company due to Total Disability, by the Company without Cause or, on or after a
Sale of the Company, by the Executive for Good Reason, then such settlement
shall instead occur within 60 days after the earlier of the day that is 6 months
following Executive’s date of termination of employment or the fifth anniversary
of the Start Date, subject, in each case of clause (X) and (Y), to Executive’s
or his estate’s execution of the release described below in “Severance”
(including during the time period set forth therein).4



Attachment 1 contains an example of the performance requirements, which is
incorporated herein by reference.


________________
4 To the extent required by Section 409A of the Internal Revenue Code,
settlement (and any other payments hereunder) will be delayed until the first
day of the seventh month following such termination of employment (to the extent
they otherwise would have been paid within six months after termination of
employment).



12170157.2.TAX

--------------------------------------------------------------------------------

Execution Version
August 12, 2014



For purposes of the PCSU award, the following terms shall have the meanings
provided below:


▪
“Daily Value” on any date shall mean the sum of (x) the closing price of actual
sales of Common Stock on the New York Stock Exchange (“NYSE”) on such date or,
if there are no such sales on such date, the closing price of Common Stock on
the NYSE on the last preceding date on which there was a sale; or if Common
Stock is not then listed on the NYSE, (i) the per share closing price on such
date on any other U.S. national securities exchanges on which Common Stock is
listed or (ii) if not so listed and Common Stock is publically traded on an
inter-dealer quotation system, the closing price on such date on such system,
plus (y) the aggregate per share extraordinary cash dividends on the Common
Stock having a record date that occurs on or after the commencement of the
Measurement Period but on or before the date on which Daily Value is being
determined. Notwithstanding the foregoing, during the Sale Period, the Daily
Value shall equal 83.33% of the amount determined in the preceding sentence.



▪
“Good Reason” shall mean any to occur, without the Executive’s explicit prior
written consent, of: (i) a material office relocation of 50 or more miles, (ii)
a material reduction in Executive’s title, duties or responsibilities (which
shall include, without limitation, (a) a requirement that the Executive report
to anyone other than the Board, (b) a requirement that any other employee of the
Company report to someone other than the Executive or his designee, unless
otherwise required by law, rule or regulation and (c) the Executive ceasing to
be the chief executive officer of the Company or its successor, but shall not be
triggered solely by reason of a Sale of the Company in which the Common Stock of
the Company ceases to be publicly-traded on a national securities exchange), and
(iii) a material reduction in Base Salary. A termination under clause (ii) shall
be for Good Reason only if Executive provides the Board with notice of the event
alleged to constitute Good Reason within 30 days after Executive’s knowledge of
its occurrence, the Board fails to cure such act within 30 days after receipt of
such notice and Executive terminates his employment within 30 days after such
cure period expires uncured.



▪
“Measurement Period” shall mean the period commencing on the grant date and
ending on the earliest of (A) the fifth anniversary of the Start Date, (B) the
date of the termination of the Executive’s employment for any reason other than
by the Company without Cause or due to death or Total Disability, (C) the six
month anniversary of the date of the termination of the Executive’s employment
by the Company without Cause (provided that the extension of the Performance
Period under this clause (C) beyond the termination of the Executive’s
employment is conditioned on the Executive’s satisfaction of the release
requirement described below in “Severance”), (D) the date of the termination of
the Executive’s employment due to death or Total Disability or (E) the
occurrence of a Sale of the Company.




12170157.2.TAX

--------------------------------------------------------------------------------

Execution Version
August 12, 2014



▪
“Reference Price” means, for any Performance Period, the highest Daily Value
that meets each of the following criteria: (i) the 90 day average Daily Value
during such Performance Period, (ii) the highest Daily Value that is reached for
60 of the 90 trading days (whether or not consecutive) during such Performance
Period5 and (iii) the lowest Daily Value during the last 20 days during such
Performance Period. Notwithstanding the foregoing, if a Sale of the Company
occurs on or prior to the expiration of the Measurement Period, then the
Reference Price for such Performance Period ending on the date of consummation
of the Sale of the Company shall equal the Sale Price.



▪
“Reference Price Minimum Hurdle” means the greater of the Minimum Hurdle and the
highest Reference Price for any previously completed Performance Period.



▪
“Sale of the Company” shall mean any person, or more than one person acting as a
group within the meaning of Section 409A of the Code, acquires (by merger or
pursuant to an offer which was open to all shareholders) ownership of stock of
the Company that constitutes more than 90 percent of all outstanding stock of
the Company.



▪
“Sale Period” means the period commencing on the date on which a public
announcement is made regarding a transaction that, if consummated, would result
in a Sale of the Company and ending on the earlier of (i) the date on which a
Sale of the Company is consummated, (ii) the date on which the agreement that
would give rise to a Sale of the Company is terminated or (iii) the date on
which the Company or the prospective acquiror publicly announces that such
transaction is no longer being pursued.



▪
“Sale Price” means 83.33% of the sum of (x) the per-share Common Stock
consideration paid in a Sale of the Company, plus (y) all per-share
extraordinary cash dividends on the Common Stock having a record date during the
Measurement Period.



•
General Employee Benefits: During the Executive’s employment with the Company,
the Executive shall be eligible to participate in the Company’s employee benefit
plans (such as health, medical, dental, life insurance, retirement, and deferred
compensation plans) on the same basis as the Company’s other senior executive
officers. The Executive will also be eligible to participate in the Company’s
Executive Stock Purchase Opportunity Program (a copy of which has been provided
with this term sheet), pursuant to which the Company will grant the Executive a
designated number of unvested shares of Common Stock for each share of Common
Stock purchased by the Executive. In addition, the Executive shall be encouraged
to take reasonable vacation at such times as are mutually convenient to the
Executive and the Company, but shall not have a fixed number of vacation days
per year.

________________
5 This subsection (ii) is illustrated as follows. If the Daily Value for each of
the first 30 trading days of a Performance Period is $30, and the Daily Value on
the 31st day is $32.00 and increases by one penny on each of the following 59
trading days during such Performance Period, the highest Daily Value achieved
for 60 of the trading days during such Performance Period is $32.00.

12170157.2.TAX

--------------------------------------------------------------------------------

Execution Version
August 12, 2014



•
Expense Reimbursement: The Company shall reimburse the Executive for all
reasonable and itemized out-of-pocket expenses incurred by the Executive in the
ordinary course of the Company’s business, provided such expenses are properly
reported to the Company in accordance with its accounting procedures.



•
Termination: The Executive’s employment with the Company may be terminated as
follows:



o
Termination due to Death: The Executive’s employment shall terminate immediately
upon the Executive’s death.



o
Termination due to Total Disability: The Company may terminate the Executive’s
employment due to the Executive’s “Total Disability,” which shall have the same
meaning as in the Company’s Long Term Disability Benefits Program, or such other
comparable program as may then be in effect that provides long term disability
coverage to the Company’s management employees.



o
Termination for Cause/Termination without Cause: The Company may immediately
terminate the Executive’s employment with or without “Cause.” Cause shall mean
(i) the Executive’s conviction of, or entry of a plea of either guilty or no
contest to a charge of, commission of a felony or other crime involving moral
turpitude; (ii) the Executive’s willful continued failure or refusal to perform
his duties; (iii) the Executive’s willful misconduct or gross negligence in
connection with the performance of the Executive’s duties that materially
adversely affects the performance of his duties or results in material damage to
the Company or (iv) the Executive’s material breach of any of the terms or
conditions of the Agreement; provided that the Company provides written notice
to the Executive of its intention to terminate the Executive for Cause under
clause (ii) or (iv) and the Executive fails to cure such grounds for Cause
within ten days after the notice was given to the Executive.  For purposes
hereof, no act or omission to act will be “willful” if conducted in good faith
or with a reasonable belief that such act or omission was in the best interests
of the Company.



o
Termination by Executive: The Executive may terminate the Executive’s employment
with the Company at any time and for any reason upon 90 days advance written
notice to the Company (provided that the Company may shorten such notice period
in its sole discretion).



Upon any termination of employment, the Executive shall resign from all
positions the Executive holds with the Company and its subsidiaries and
affiliates.


•
Severance: Upon any termination of the Executive’s employment, the Executive
shall be entitled to receive all accrued but unpaid base salary and all vested
benefits earned under the Company’s employee benefit plans in accordance with
the terms thereof. In addition, in the event that the Company terminates the
Executive’s employment without Cause (other than due to Total Disability), the
Executive shall be entitled to receive (A) continued base salary for a period of
(I) six months if such termination occurs on or before the first anniversary of
the Start Date or (II) three months if such termination occurs after the first
anniversary of the Start Date but on or before the second anniversary thereof,
and no salary continuation shall be provided if such termination occurs after
the second anniversary of the Start Date; (B) payment of any earned but unpaid
annual incentive bonus for a previous completed year; (C) a pro-rated bonus for
the year in which such termination occurs, based on actual results (as
determined without


12170157.2.TAX

--------------------------------------------------------------------------------

Execution Version
August 12, 2014



any exercise of negative discretion) multiplied by a fraction, the numerator of
which is the number of days employed in the fiscal year through the date of
termination and the denominator of which is 365; (D) pro-rated vesting of the
Executive’s option and time-vested deferred stock unit awards in an amount equal
to the product of (I) the number of shares underlying such award times (II) a
fraction, the numerator of which is the number of days in the period commencing
on the grant date and ending on the termination date and the denominator of
which is 1825 (with such time-vested deferred stock unit award to be settled,
together with accrued dividend equivalents on the units that become so vested,
within 60 days after such termination of employment); and (E) any amount of the
PCSU award with respect to which the performance requirements were achieved as
of the end of the Measurement Period (with such amount to be settled as provided
above ). Any bonus described above will be paid at the time bonuses for the
relevant year are paid to the Company’s executive officers.


The Executive’s receipt of the severance benefits described in the preceding
sentence shall be subject to the Executive’s execution and non-revocation of a
general release of claims in a form to be agreed and attached to definitive
employment agreement as an exhibit (such that such release is effective within
60 days after the termination date), as well as the Executive’s continued
compliance with any restrictive covenants by which the Executive is bound. In
addition, the Company’s obligation to provide the severance benefits set forth
in clause (A) shall terminate on the date on which the Executive becomes
employed by a new employer.6 


•
Restrictive Covenants: The Executive shall be subject to restrictive covenants
regarding confidentiality (applicable at all times during and after employment),
intellectual property and inventions assignment (applicable at all times during
and after employment), competition (applicable during employment and continuing
until one year following termination) and solicitation of employees, clients and
customers (applicable during employment and continuing until one year following
termination). The Executive shall be subject to a non-disparagement covenant
(applicable at all times during and after the Executive’s employment) and the
Company shall not, except as required by applicable law, rule or regulation,
authorize any of its senior executive officers to make any disparaging
statements regarding the Executive.



•
Reimbursement of Legal Fees: The Company shall reimburse the Executive for the
legal fees and expenses that the Executive incurs in connection with the
negotiation and execution of this term sheet (this “Term Sheet”) and the
Agreement, but not in an amount in excess of $25,000.



•
Indemnification: During the Executive’s employment with the Company, the
Executive shall be afforded the full protection of the indemnification and
coverage as an insured under directors and officers liability insurance
generally available to officers and directors under the Company’s by-laws (a
summary of such coverage has been provided with this Term Sheet).



•
Governing Law: This Term Sheet and the Agreement shall be governed by and
enforced in accordance with the laws of the State of Delaware without giving
effect to the conflicts of law provisions thereof.



•
Miscellaneous: All incentive compensation awarded to the Executive shall be
subject to the Company’s general clawback policy. The exclusive venue for any
dispute between the

________________
6 To the extent required by Section 409A of the Internal Revenue Code, if the 60
day release period overlaps two calendar years, then any severance benefits that
would otherwise be paid in such first calendar year shall be paid on the first
payroll date following such second calendar year.

12170157.2.TAX

--------------------------------------------------------------------------------

Execution Version
August 12, 2014



Executive and the Company relating to this Term Sheet or the Executive’s
employment shall be the United States District Court for the Eastern District of
Pennsylvania (or, if there is not federal jurisdiction, the state and local
courts of the Commonwealth of Pennsylvania, Philadelphia County).




[signature page follows]























































































12170157.2.TAX

--------------------------------------------------------------------------------

Execution Version
August 12, 2014





Agreed to and Accepted (provided that this Term Sheet shall be superseded in its
entirety by the Agreement upon its execution):


CDI CORP.
 
EXECUTIVE
 
 
 
/s/ Barton J. Winokur
 
/s/ Scott J. Freidheim
Name: Barton J. Winokur
 
Scott J. Freidheim
 
 
 
Title: Director
 
 
 
 
 
Date: 8/12/14    
 
Date: August 12, 2014




12170157.2.TAX

--------------------------------------------------------------------------------

Execution Version
August 12, 2014



ATTACHMENT 1


Hypothetical 1


•
Prior to the Performance Period commencing on October 1, 2016, the performance
requirements have not been satisfied and no extraordinary cash dividends have
been declared.



•
With respect to the Performance Period commencing on October 1, 2016, (i) the
average Daily Value equals $30.33, (ii) the Daily Value for 30 of such trading
days was $33.00, the Daily Value for another 30 of such trading days was $28.00
and the Daily Value for another 30 of such trading days was $30.00 and (iii) the
lowest Daily Value during the last 20 trading days was $33.



•
Based on the foregoing, the Reference Price for such Performance Period is $30.
Because $30 is greater than the Reference Price Minimum Hurdle (which as of the
end of such Performance Period was $27.76), the performance requirements for the
Performance Period commencing on October 1, 2016 were satisfied for
$19,034,582.13 (which equals $15,000,000 + ($25,000,000 X (($30.00 - $27.76) /
($41.64-$27.76))).



Hypothetical 2


•
The facts are the same as Hypothetical 1.



•
Prior to the end of the Performance Period commencing on March 1, 2017, no
additional portion of the performance requirements have been satisfied.



•
With respect to the Performance Period commencing on March 1, 2017, the
Reference Price is determined to be $29.85.



•
Based on the foregoing, the Reference Price did not exceed the Reference Price
Minimum Hurdle (which at such time was $30.00), and as such, the performance
requirements were not satisfied during such Performance Period. However, the
performance requirements for the previous Performance Period (commencing on
October 1, 2016) remain satisfied in an amount equal to $19,034,582.13.




12170157.2.TAX

--------------------------------------------------------------------------------

Execution Version
August 12, 2014



Hypothetical 3


•
The facts are the same as Hypotheticals 1 and 2.



•
Prior to the end of the Performance Period commencing on July 2, 2017, no
additional portion of the performance requirements have been satisfied.



•
With respect to the Performance Period commencing on July 2, 2017, (i) the
average Daily value equals $32.33, (ii) 30 trading days during such period had a
Daily Value of $33.00, while the other 60 trading days had a Daily Value of
$32.00 and (iii) the lowest Daily Value for the last 20 trading days was $33.00.



•
Based on the foregoing, the Reference Price was $32.00. Because $32.00 is
greater than the Reference Price Minimum Hurdle (which as of the end of such
Performance Period was $30.00), the performance requirements for the Performance
Period commencing on July 2, 2017 were satisfied. As the result of such
achievement, the aggregate amount with respect to which the performance
requirements are satisfied for such Performance Period and all prior Performance
Periods equals $22,636,887.61 ($15,000,000 + ($25,000,000 X (($32.00-$27.76) /
($41.64-$27.76)). Because the performance requirements were already satisfied
for $19,034,582.13, the additional amount with respect to which the performance
requirements were satisfied for the Performance Period commencing on July 2,
2017 was $3,602,305.48 ($22,636,887.61 - $19,034,582.13).

 









12170157.2.TAX